           Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 1 of 35




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

               Plaintiff/Respondent,

               v.                                         Case No. 14- 20117-02-JAR

 JOSE RIOS-MORALES,

               Defendant/Petitioner.


                                MEMORANDUM AND ORDER

       This matter is before the Court on Petitioner Jose Rios-Morales’s Motion to Vacate and

Discharge with Prejudice Under 28 U.S.C. § 2255 (Doc. 165). In his motion, Rios-Morales

seeks relief on grounds that he was denied effective assistance of counsel. The government

timely responded and submitted an affidavit of trial counsel.1 After careful review of the record

and arguments presented, the Court denies Rios-Morales’s § 2255 motion without an evidentiary

hearing.

I.     Procedural History

       On November 20, 2014, Rios-Morales and co-defendant Felipe Sifuentes were charged in

a one-count Indictment with knowingly and intentionally possessing and attempting to possess

with the intent to distribute more than 50 grams of methamphetamine.2 On January 21, 2015,

both defendants were charged in a two-count Superseding Indictment with knowingly and

intentionally possessing and attempting to possess with the intent to distribute more than 50

grams of methamphetamine (Count One) and conspiracy to possess with intent to distribute and



       1
           Doc. 179.
       2
           Doc. 14.
             Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 2 of 35




to distribute more than 50 grams of methamphetamine (Count Two).3 In March 2015, while this

case was pending, Rios-Morales, Sifuentes, and nine other co-conspirators were charged with

drug trafficking conspiracy violations.4 Rios-Morales then proceeded to trial, with Sifuentes

entering into a plea agreement with the government. On October 14, 2015, Rios-Morales was

convicted by a jury on both charges. This Court sentenced Rios-Morales to 292 months’

imprisonment, at the bottom of the advisory Guidelines range, on each of Counts 1 and 2, to run

concurrently. On December 28, 2017, the Tenth Circuit Court of Appeals affirmed Rios-

Morales’s conviction and sentence.5 This timely § 2255 motion followed.6

II.      Facts of the Case and Trial Proceedings

         The drug conspiracy in this case involved Rios-Morales, his brother Omar, and co-

defendant Sifuentes.

Detective Brent Kiger’s Expert Testimony

         At trial, the government’s first witness was Detective Brent Kiger, a task force officer

with the Drug Enforcement Administration.7 The government called Detective Kiger as an

expert in the field of drug trafficking investigation and controlled substances to establish the

modus operandi of drug traffickers, explain the value of methamphetamine quantities and

purities, and describe the general aspects of narcotics investigations. The Court recognized and

accepted Detective Kiger as an expert after he discussed his experience investigating drug



         3
             Doc. 23.
         4
             See United States v. Sifuentes-Cabrera, 15-20020-JAR (D. Kan. 2015).
         5
             United States v. Rios-Morales, 878 F.3d 978 (10th Cir. 2017), cert. denied, 138 S. Ct. 1712 (2018).
         6
             28 U.S.C. § 2255(f).
         7
          See Trial Tr. at 29. The transcripts of the jury trial consist of seven volumes found at Docs. 89 through
95, and collectively consist of 1250 sequentially paginated pages. For convenience, the Court cites to these
documents collectively as “Trial Tr.” followed by a reference to the page number in the transcript that appears in the
upper right corner of each page.




                                                            2
           Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 3 of 35




trafficking crimes and his extensive education and training relating to drug trafficking crimes in

general and methamphetamine in particular.8

The Conspiracy

       Sifuentes, who entered into a plea agreement with the government and testified in the

hope of receiving a reduced sentencing, was a key witness for the government. Sifuentes

testified that he began selling methamphetamine in 2011 or 2012. In 2013 or 2014, he stopped

selling methamphetamine because he could not repay his suppliers a large sum of money and

they would no longer provide him methamphetamine on credit.9 In mid-2014, however, Rios-

Morales told Sifuentes that his brother Omar could supply him with methamphetamine on

credit.10 Sifuentes and Omar never met in person, but Rios-Morales arranged for them to speak

on the phone.11 Sifuentes agreed to pay Omar $6,200 per pound of methamphetamine.12

Sifuentes would give the money to Rios-Morales to send to Omar.13 Sifuentes also agreed to pay

Rios-Morales $300 per pound as his cut.14

       Omar’s associates in California sent three shipments of methamphetamine to a Missouri

address––the home of Sifuentes’s friend, whom Sifuentes knew as “Chabacano.”15 Sifuentes

paid Chabacano for the arrangement.16 Sifuentes instructed Omar to mail the fourth shipment to




       8
           Id. at 46.
       9
           Id. at 983.
       10
            Id.
       11
            Id. at 984–85.
       12
            Id. at 986.
       13
            Id. at 987.
       14
            Id. at 986–87.
       15
            Id. at 989.
       16
            Id.




                                                 3
        Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 4 of 35




Sifuentes’s home address.17 This package, however, was intercepted by postal inspectors.18

Over the phone, Sifuentes told the postal inspectors that he knew nothing about the package and

gave them permission to search the package.19 The postal inspectors never contacted him

again.20 Worried by the incident, Sifuentes told Rios-Morales that they could no longer send

methamphetamine via mail.21

       Three to four months later, Omar contacted Sifuentes to tell him that he had a new plan:

hide the methamphetamine in a car in California and transport the car to Kansas on a commercial

car hauler. Sifuentes discussed the plan with Rios-Morales, who “asked if [they] could do this

for the last time” because “he wants to go on vacation to Mexico and he doesn’t have any

money.”22 Sifuentes and Rios-Morales agreed to proceed with the plan.23

       While the car was in transit in Canadian County, Oklahoma, law enforcement officers

noticed a white Chrysler Sebring on a car hauler.24 The vehicle appeared suspicious to the

officers because it was in poor condition and older than the other vehicles on the hauler.25 With

the car hauler driver’s consent, the officers searched the vehicle.26 The officers found several

pounds of methamphetamine inside, packaged in eleven bundles.27 The officers followed the car

hauler to Kansas, where the driver made a recorded phone call to the number listed on the bill of


       17
            Id. at 993.
       18
            Id. at 994.
       19
            Id. at 995–96.
       20
            Id. at 996.
       21
            Id.
       22
            Id. at 999.
       23
            Id.
       24
            Id. at 367–68, 370–71.
       25
            Id. at 367–68.
       26
            Id. at 374.
       27
            Id. at 379




                                                 4
          Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 5 of 35




lading.28 Sifuentes answered the phone and spoke with the driver. Rios-Morales’s address was

listed as the delivery address on the bill of lading, but the driver told Sifuentes that the parking

lot of Rios-Morales’s apartment complex was too narrow for the car hauler to safely maneuver in

and suggested that they meet in a nearby commercial parking lot instead.29 After paying the car

hauler driver, Sifuentes removed the California license plate from the vehicle and replaced it

with a Kansas license plate.30 He then drove the vehicle to Rios-Morales’s apartment complex.31

Once in the parking lot, Sifuentes began searching through the vehicle.32 Officers then arrested

him.33

         Sifuentes agreed to cooperate and told the officers that the methamphetamine in the

vehicle was intended for his friend, Rios-Morales, who lived in the apartment complex.34

Sifuentes made a recorded call to Rios-Morales, who was at work, to let him know that the car

arrived. He told Rios-Morales that the car had a flat tire, that he put the keys under the floor mat,

and that he left the car unlocked.

         Other officers surveilled Rios-Morales’s workplace and followed him when he left work.

Rios-Morales drove southbound on the K-7 state highway and then turned into a Wal-Mart

parking lot.35 Instead of stopping at the Wal-Mart, he continued driving to an outer road, then

made a few more turns to end up back on southbound K-7 again.36 The officers believed he was


         28
              Id. at 285.
         29
              Id. at 285–86.
         30
              Id. at 492.
         31
              Id. at 494.
         32
              Id. at 495.
         33
              Id.
         34
              Id. at 497–98.
         35
              Id. at 817–20.
         36
              Id. at 820.




                                                  5
        Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 6 of 35




conducting a counter-surveillance heat run.37 As he neared the apartment complex, Rios-

Morales again engaged in what the officers believed was a counter-surveillance tactic by driving

past the complex to a near shopping center, and then driving back to the parking lot.38 After

parking, Rios-Morales immediately walked to his apartment without stopping to look at the car

Sifuentes had left unlocked.39

       Sifuentes made several recorded calls to Omar and Rios-Morales. Eventually, Sifuentes

told Rios-Morales that he would meet him in the parking lot. An officer drove Sifuentes there in

Sifuentes’s car.40 Sifuentes walked toward the car and Rios-Morales came out of his apartment

to meet with him. Sifuentes then showed Rios-Morales a sample of the methamphetamine.41

Rios-Morales told Sifuentes to hide the sample because it was too dangerous.42 The officers then

arrested both men.43

Fed. R. Evid. 404(b) Evidence: Three California Trips

       Before trial, Rios-Morales filed a motion for early notice of Fed. R. Evid. 404(b)

evidence,44 seeking disclosure of Rule 404(b) evidence that the government intended to present

at trial. In response, the government filed a notice pursuant to Rule 404(b) and motion in limine

to admit evidence of Rios-Morales’s involvement with Sifuentes in an earlier conspiracy to




       37
            Id. at 829.
       38
            Id. at 514–15.
       39
            Id. at 853–54.
       40
            Id. at 531–32.
       41
            Id. at 1041.
       42
            Id. at 1042.
       43
            Id.
       44
            Doc. 42.




                                                6
        Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 7 of 35




possess and distribute methamphetamine.45 The Court granted the motion in part and denied the

motion in part.46 The Court held, in pertinent part:

                           The government is allowed to elicit testimony from []
                   Sifuentes that he was engaged in a prior drug conspiracy in 2012
                   and 2013 which [sic] he purchased drugs from suppliers in
                   California, and traveled to California to receive, package and mail
                   the drugs to Kansas. The government will be allowed to elicit
                   testimony from [] Sifuentes that his friend [] Rios-Morales
                   accompanied him on his trips to procure the drugs in California,
                   assisted him and was compensated by Sifuentes for this. The
                   government is allowed to elicit testimony from [] Sifuentes that by
                   late 2013 or January 2014, due to economic, legal or other reasons,
                   he was no longer able to deal with his prior suppliers and that
                   Rios[-Morales] introduced Sifuentes to his brother Omar, leading
                   to the formation of the conspiracy as charged in this case.
                           The government is not allowed to offer other evidence of
                   phone conversations, surveillance, law enforcement activity, or any
                   other type of evidence beyond what the Court describes above.47

       In light of the Court’s ruling, the government elicited testimony from Sifuentes at trial

about Rios-Morales’s involvement in the earlier conspiracy, with an instruction that this

evidence was admitted only to prove Rios-Morales’s knowledge, motive, and opportunity in the

charged conspiracy.48 Sifuentes testified that, as part of the earlier conspiracy, he and Rios-

Morales made three trips to California in 2012 and 2013 to pick up methamphetamine from

suppliers, package it, and mail it back to Kansas. He testified that he paid Rios-Morales between

$2,000 and $2,500 per trip for driving to California with him and assisting him in packaging and

mailing the drugs.49 He further testified that Rios-Morales knew that the purpose of these trips




       45
            Doc. 50.
       46
            Doc. 55.
       47
            Id. at 13–14.
       48
            Doc. 83, Instr. 26.
       49
            Trial Tr. at 957–58.




                                                   7
         Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 8 of 35




was to obtain drugs.50 On the first two trips, Sifuentes testified, they packaged the drugs at their

hotel and shipped them to Sifuentes’s home in Olathe, Kansas from a FedEx across the street of

the hotel. On the third trip, they arrived in California later than planned due to car issues.51

After they picked up the drugs at a fast-food restaurant, Sifuentes packaged them in the car while

Rios-Morales drove, and they shipped the package to Sifuentes’s home, again via FedEx.52

       On their drive back to Kansas from their third trip, Rios-Morales and Sifuentes were

pulled over by law enforcement officers in Oklahoma, who searched the vehicle.53 While they

waited in the back of the police car, Sifuentes testified, they had a conversation about how “this

was going to be our last time. If we got out of this one, we would not go back to California.”54

The police ultimately let them go.

       Sifuentes and Rios-Morales stopped traveling to California, and Sifuentes soon ran into

financial difficulties. Dealers Sifuentes had sold drugs to on credit were unable to pay their

debts, which, in turn, prevented him from paying his own debts to his suppliers.55 As described

above, Rios-Morales then initiated the conspiracy at issue in this case by introducing Sifuentes to

a new supplier, his brother Omar.

In Camera Juror Interviews

       On the fifth day of trial, the Court informed the parties that one or more of the jurors

spoke to a court security officer and the courtroom deputy about a man they observed in the juror




       50
            Id. at 958.
       51
            Id. at 971–72.
       52
            Id. at 972–73.
       53
            Id. at 974–75.
       54
            Id. at 976.
       55
            Id. at 983.




                                                  8
        Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 9 of 35




parking lot looking at parked vehicles the previous evening.56 After hearing from both parties

about how they believed the issue should be handled, the Court followed trial counsel’s

suggestion to conduct individual in camera interviews with each juror to determine whether the

jurors had been tainted.57

       In these in camera interviews, the Court learned that a female juror, who was one of the

last to leave, noticed a man in a red pickup truck as she walked to her car. He stood out to her

because everyone wore blue that day to support the Kansas City royals in the World Series

playoffs, but he was dressed in red.58 His behavior struck her as suspicious because he slowed

down as he drove past her and stared at her.59 She saw another juror in the parking lot, sitting in

his car, but he said he had been checking emails and did not notice the man.60 The female juror

then flagged down another juror in the parking lot and asked if he had noticed the man in the red

pickup truck.61 He said, “No, just take a different route home.”62 She joked that nobody was

paying attention to their surroundings and said that the juror parking lot “shouldn’t necessarily be

highlighted or have notification that this is where jurors are.”63 He suggested again that she

simply take another route home, and they both left.64




       56
            Id. at 1113.
       57
            Id. at 1114–22.
       58
            Doc. 141 at 15–16.
       59
            Id. at 16.
       60
            Id.
       61
            Id. at 17.
       62
            Id.
       63
            Id.
       64
            Id.




                                                 9
        Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 10 of 35




       As the male juror was leaving, he saw the man driving the red pickup truck in the parking

lot “driving along very slowly” and looking at the parked cars.65 The juror decided to follow the

driver until he was able to take a photo of the truck and its license plate number. He said that his

only concern was “any type of intimidation or repercussions to members of the jury and/or

family or anything like that.”66 He was not particularly concerned; he just wanted to have a

record of the truck’s license plate in case something did happen.67

       The next morning, the two jurors who observed the truck told several other jurors about

the incident. The male juror did not mention his concern about possible juror intimidation or

repercussions, but the other jurors who participated in this conversation all reported that the

female juror said she felt uncomfortable by the incident and “it just didn’t seem to fit right.”68

Some of the jurors said they already had general safety concerns in this neighborhood and noted

it was “not the wisest thing” to have the jurors park in a marked parking lot.69 But no juror

expressed any concerns about the man in the pickup truck being potentially linked to Rios-

Morales or anyone else involved in this case. The female juror who first observed the man in the

parking lot said that she reported the incident not because she felt threatened, but because she

“just felt that moving forward . . . that parking lot probably should not have a notification that

this is where jurors park.”70

       The Court agreed with the jurors that it might be more appropriate to have the jurors park

in an unmarked parking lot and told them that the Court would move the jurors to a secure lot in


       65
            Id. at 5–6.
       66
            Id. at 6–7.
       67
            Id. at 9–10.
       68
            Id. at 11.
       69
            Id. at 21.
       70
            Id. at 18–19.




                                                 10
        Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 11 of 35




the interim. The Court also said a court security officer would escort the jurors as a group to

their cars, as had been done in the past, simply to ensure everyone got to their cars safely after

dark, and not because of any particular threat.71 The Court asked a few of the more concerned

jurors if these measures would allay their concerns, and they said yes.72

       After completing the in camera juror interviews, the Court reported to the parties that the

jurors expressed general concerns about the marked parking lot and about crime in the area but

said they had no reason to believe the man was related to this case.73 The Court said it believed

the jury was not tainted because no juror felt threatened or concerned about service on this

particular case, and moving the jurors to a secure lot resolved any remaining concerns.74 Trial

counsel then said that, based on the Court’s summary of the in camera juror interviews, he had

no objection to continuing with the trial with these jurors.75

Jury Instructions

       After the parties rested their cases, the Court read the jury instructions and the jury

deliberated. During deliberations, the jury submitted a question to the Court: “We need to know

what intent to possess and intent to distribute means in regards to Count 1, if physically

possessing is necessary for this to be true.”76 The jury instructions defined “possession with

intent to distribute,” providing that “[t]o ‘possess with intent to distribute’ means to possess with

intent to deliver or transfer possession of a controlled substance to another person, with or




       71
            Id. at 25, 32–33.
       72
            Id. at 26, 33.
       73
            Trial Tr. at 1127.
       74
            Id. at 1126–27.
       75
            Id. at 1128.
       76
            Doc. 84.




                                                 11
         Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 12 of 35




without any financial interest in the transaction.”77 The instructions, however, did not define the

term “possession” itself. Nevertheless, the parties agreed that the instructions answered the

jury’s question, and the Court proposed the following response: “Your question is answered in

the instructions on Count 1 and some related instructions. You must consider the instructions as

a whole, and follow that guidance.”78 The parties approved the response, and the Court sent it to

the jury. The jury submitted no additional questions to the Court. The next day, the jury

returned a guilty verdict on both Counts One and Two.

Affidavit of Trial Counsel

         The government submits the affidavit of trial counsel Gregory Robinson, who

represented Rios-Morales in the underlying criminal proceedings.79 Robinson agrees with Rios-

Morales that he did not request advance notice of Detective Kiger’s expert testimony pursuant to

Fed. R. Crim. P. 16(a)(1)(G).80 He also agrees that he did not file a motion for a James hearing

prior to trial,81 but he states that “trial strategy required the admission of [certain] outside

conversations and telephone calls as necessary components to show jurors that the government’s

timeline of events was inaccurate and that there was another person or other persons involved

other than [Rios-Morales].”82 For this reason, Robinson also did not “make a contemporaneous

objection to” certain out-of-court statements under Fed. R. Evid. 801(d)(2)(E).83


         77
              Doc. 83, Instr. 12.
         78
              Doc. 84.
         79
            Doc. 179-1. See United States v. Pinson, 584 F.3d 972, 978 (10th Cir. 2009) (holding when a habeas
petitioner claims ineffective assistance of counsel, he impliedly waives attorney-client privilege with respect to
communications with his attorney necessary to prove or disprove the claim).
         80
              Doc 179-1 ¶ 1.
         81
          United States v. James, 590 F.2d 575 (5th Cir. 1979), partially overruled by Bourjaily v. United States,
483 U.S. 171 (1987).
         82
              Doc 179-1 ¶ 2.
         83
              Id. ¶ 3.




                                                         12
         Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 13 of 35




        To prepare for trial, Robinson states, he “expended tremendous amounts of time in

evidentiary review” of the 2015 case charging Rios-Morales, Sifuentes, and nine other co-

conspirators with drug trafficking conspiracy violations.84 He also had an associate attorney

meet with Rios-Morales to review “every individual wiretapped phone call[],” but after

reviewing a couple of calls, Rios-Morales refused to cooperate.85 Moreover, in questioning

Sifuentes on cross-examination about the prior conspiracy at trial, Robinson states that he

“walk[ed] a very fine line” to comply with the Court’s in limine ruling.86

        Robinson also addresses the juror parking lot incident. He states that he made a strategic

decision to allow the Court to interview the jurors in camera, concluding that any “fearful jurors”

would feel more comfortable discussing any concerns with the Court outside the presence of

Rios-Morales and his trial counsel.87 According to Robinson, “Rios-Morales was involved in the

discussions of this legal strategy and after such consultation agreed to this process.”88 Further,

Robinson explains that he discussed the option of filing a motion for mistrial with Rios-Morales

after the Court reported its findings to the parties.89 Robinson did not file a motion for mistrial

because “Rios-Morales indicated that he was satisfied by the process and wanted to proceed with

the jury trial.”90




        84
             Id. ¶ 4.
        85
             Id.
        86
             Id.
        87
             Id. ¶ 5.
        88
             Id.
        89
             Id.
        90
             Id.




                                                 13
         Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 14 of 35




III.     Legal Standards

         A.         Section 2255

         Section 2255 entitles a federal prisoner to relief if the court finds that “the judgment was

rendered without jurisdiction, or that the sentence imposed was not authorized by law or [is]

otherwise open to collateral attack, or that there has been such a denial or infringement of the

constitutional rights of the prisoner as to render the judgment vulnerable to collateral attack.”91

The court must hold an evidentiary hearing on a § 2255 motion “[u]nless the motion and the files

and records of the case conclusively show that the prisoner is entitled to no relief.”92 A § 2255

petitioner must allege facts that, if proven, would warrant relief from his conviction or

sentence.93 An evidentiary hearing is not necessary where the factual allegations are

contradicted by the record, inherently incredible, or when they are conclusions rather than

statements of fact.94

         B.         Ineffective Assistance of Counsel

         The Sixth Amendment guarantees that “[i]n all criminal prosecutions, the accused shall

enjoy the right . . . to have the Assistance of Counsel for his defence.”95 A successful claim of

ineffective assistance of counsel must meet the two-pronged test set forth in Strickland v.

Washington.96 First, a defendant must show that his counsel’s performance was deficient in that



         91
              28 U.S.C. § 2255(b).
         92
            United States v. Galloway, 56 F.3d 1239, 1240 n.1 (10th Cir. 1995) (alteration in original) (quoting 28
U.S.C. § 2255(b)).
         93
              In re Lindsey, 582 F.3d 1173, 1175 (10th Cir. 2009) (per curiam).
         94
            See Hatch v. Oklahoma, 58 F.3d 1447, 1471 (10th Cir. 1995) (“The allegations must be specific and
particularized, not general or conclusory.”); United States v. Fisher, 38 F.3d 1143, 1147 (10th Cir. 1994) (rejecting
ineffective assistance of counsel claims that are merely conclusory in nature and without supporting factual
averments).
         95
              U.S. Const. amend. VI; Kansas v. Ventris, 556 U.S. 586, 590 (2009).
         96
              466 U.S. 668 (1984).




                                                           14
         Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 15 of 35




it “fell below an objective standard of reasonableness.”97 To meet the first prong, a defendant

must demonstrate that the omissions of his counsel fell “outside the wide range of professionally

competent assistance.”98 This standard is “highly demanding.”99 Strategic or tactical decisions

on the part of counsel are presumed correct, unless they were “completely unreasonable, not

merely wrong, so that [they] bear no relationship to a possible defense strategy.”100 In all events,

judicial scrutiny of the adequacy of attorney performance must be strongly deferential: “A court

must indulge a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.”101 Moreover, the reasonableness of the challenged conduct

must be evaluated from counsel’s perspective at the time of the alleged error; “every effort

should be made to ‘eliminate the distorting effects of hindsight.’”102

        Second, a defendant must also show that his counsel’s deficient performance actually

prejudiced his defense.103 To prevail on this prong, a defendant “must show that there is a

reasonable probability that, but for his counsel’s unprofessional errors, the result of the

proceeding would have been different.”104 “A reasonable probability is a probability sufficient to

undermine confidence in the outcome.”105 This, in turn, requires the court to focus on “the




        97
             Id. at 669.
        98
             Id. at 690.
        99
             Kimmelman v. Morrison, 477 U.S. 365, 382 (1986).
        100
           Fox v. Ward, 200 F.3d 1286, 1296 (10th Cir. 2000) (alteration in original) (quoting Hatch v. Oklahoma,
58 F.3d 1447, 1459 (10th Cir. 1995)).
        101
              Strickland, 466 U.S. at 689.
        102
              Edens v. Hannigan, 87 F.3d 1109, 1114 (10th Cir. 1996) (quoting Strickland, 466 U.S. at 689).
        103
              Strickland, 466 U.S. at 687.
        104
              Id. at 694.
        105
              Id.




                                                         15
         Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 16 of 35




question whether counsel’s deficient performance render[ed] the result of the trial unreliable or

the proceeding fundamentally unfair.”106

         A defendant must demonstrate both Strickland prongs to establish a claim of ineffective

assistance of counsel, and a failure to prove either one is dispositive.107 “The performance

component need not be addressed first. ‘If it is easier to dispose of an ineffectiveness claim on

the ground of lack of sufficient prejudice . . . that course should be followed.’”108

IV.      Discussion

         Rios-Morales raises six discrete claims that his trial counsel was ineffective.109 The

Court addresses each claim in turn.

         A.         Ground One: Trial counsel was ineffective for failing to request pretrial
                    disclosure of expert testimony

         Rios-Morales first contends that his trial counsel was ineffective for failing to request

pretrial disclosure of Detective Kiger’s expert testimony under Fed. R. Crim. P. 16(a)(1)(G).

Rule 16(a)(1)(G) requires that the government provide the defendant a written summary of

expert testimony the government intends to use under Fed. R. Evid. 702, 703, or 705 during its

case in chief at trial, but only if specifically requested in writing by the defendant. This

summary must describe the witness’s opinions, the bases and reasons for those opinions, and the

witness’s qualifications. Rios-Morales’s main complaint is that pretrial disclosure of Detective

Kiger’s expert testimony would have enabled trial counsel to make a Daubert challenge to the




         106
               Lockhart v. Fretwell, 506 U.S. 364, 372 (1993).
         107
               Smith v. Robbins, 528 U.S. 259, 286 n.14 (2000).
         108
           Id. (quoting Strickland, 466 U.S. at 697); see also Romano v. Gibson, 239 F.3d 1156, 1181 (10th Cir.
2001) (“This court can affirm the denial of habeas relief on whichever Strickland prong is the easier to resolve.”).
         109
             Rios-Morales withdrew his seventh Sixth Amendment claim alleging that the government intentionally
intruded into his attorney-client relationship. Doc. 175.




                                                           16
         Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 17 of 35




testimony.110 Rios-Morales also asserts that pretrial disclosure would have permitted him to

object to Detective Kiger’s expert testimony at trial, to prepare to challenge the testimony on

cross-examination, and to retain his own expert to rebut the testimony. Even if the Court

assumes that the failure to request pretrial disclosure of Detective Kiger’s expert testimony was

objectively unreasonable, Rios-Morales cannot show prejudice.

        First, Rios-Morales contends that pretrial disclosure of Detective Kiger’s testimony

would have permitted trial counsel to file a Daubert challenge to exclude Detective Kiger’s

expert testimony or to otherwise object “in some form or fashion.”111 He argues that a Daubert

challenge in this case would have been “likely successful.”112 But Rios-Morales does not

explain why Detective Kiger “did not, and likely could not,” meet Fed. R. Evid. 702’s standard

of evidentiary reliability,113 and therefore fails to plead this specific claim with particularity to

the degree that an allegation of prejudice can be subject to scrutiny.114

        Moreover, the Tenth Circuit has repeatedly held that law enforcement officers “can

acquire specialized knowledge of criminal practices and thus the expertise to opine on such

matters,”115 so long as the testifying officers “explain how [their] experience leads to the

conclusion reached, why that experience is a sufficient basis for the opinion, and how that

experience is reliably applied to the facts.”116 Here, the Court properly recognized Detective



        110
              See Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993).
        111
              Doc. 165 at 58–59.
        112
              Id. at 57.
        113
              Id. at 58.
        114
             See Cummings v. Sirmons, 506 F.3d 1211, 1234 (10th Cir. 2007) (“[w]ithout a more precise
identification of what [deficiencies defendant] is referring to,” no prejudice can be demonstrated).
        115
              United States v. Garza, 566 F.3d 1194, 1199 (10th Cir. 2009).
         116
             United States v. Medina-Copete, 757 F.3d 1092, 1104 (10th Cir. 2014) (quoting Fed. R. Evid. 702
advisory committee’s note (2000 Amendment)).




                                                          17
         Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 18 of 35




Kiger as an expert in the field of drug trafficking and controlled substances after he described his

experience investigating drug trafficking crimes, his education, as well as interdiction courses

and trainings he completed relating to drug trafficking crimes and methamphetamine.117

         Detective Kiger’s expert testimony described the modus operandi of drug traffickers, the

value of methamphetamine quantities and purities, the language of drug dealers, the tools of the

trade, and the general aspects of narcotics investigations. The Tenth Circuit has long recognized

that “[t]hese are not subjects with which most jurors are familiar,” and the court has therefore

permitted law enforcement officers to testify as experts concerning these subjects to assist the

jury in understanding the evidence and determining facts in issue.118 Rios-Morales fails to show

that raising a Daubert challenge before trial or objection at trial would not have been futile.

Thus, Rios-Morales cannot show that trial counsel’s failure to request pretrial disclosure of

Detective Kiger’s expert testimony prejudiced his defense.

         Second, Rios-Morales argues that pretrial disclosure of Detective Kiger’s expert

testimony would have prepared trial counsel to raise other objections at trial, to more effectively

cross-examine Detective Kiger, and to retain and call a rebuttal expert. As an initial matter,

Rios-Morales fails to show that any failure to object, to more effectively cross-examine, or to

call a rebuttal expert was the product of trial counsel’s failure to request pretrial disclosure of



         117
             See Trial Tr. at 36–46; see also Kumho Tire Co. v. Carmichael, 526 U.S. 137, 158 (1999) (“Rule 702
grants the district judge the discretionary authority . . . to determine reliability in light of the particular facts and
circumstances of the particular case.”); United States v. McDonald, 933 F.2d 1519, 1522 (10th Cir. 1991) (“The trial
judge has broad discretion concerning the admission or exclusion of expert testimony.”).
         118
             McDonald, 933 F.2d at 1522. While United States v. McDonald is a pre-Daubert decision, the Tenth
Circuit specifically referenced McDonald almost two decades later when it explained: “[W]e do not believe that
Daubert and its progeny (including the 2000 amendment to Rule 702) provide any ground for us to depart from our
pre-Daubert precedents recognizing that [law enforcement] officers can acquire specialized knowledge of criminal
practices and thus the expertise to opine on such matters . . . .” Garza, 566 F.3d at 1199. See also United States v.
Kamahele, 748 F.3d 984, 998 (10th Cir. 2014) (“[W]e have long recognized that [law enforcement] officers can
testify as experts based on their experience ‘[b]ecause the average juror is often innocent of the ways of the criminal
underworld.’” (quoting United States v. Garcia, 635 F.3d 472, 477 (10th Cir. 2011))).




                                                           18
         Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 19 of 35




Detective Kiger’s testimony rather than strategic decisions.119 Even if he did make this showing,

Rios-Morales does not specify which objections trial counsel was left unprepared to raise,120 how

trial counsel’s cross-examination of Detective Kiger could have been more effective,121 or what

any rebuttal expert would have testified to.122 Without more than conclusory allegations, “it is

impossible to determine whether there is any merit to this argument.”123 Accordingly, Rios-

Morales fails to establish any prejudice, and this claim is denied.

         B.         Ground Two: Trial counsel was ineffective for failing to request a James
                    hearing or to object to hearsay

         Rios-Morales claims that trial counsel was ineffective for failing to seek a James hearing

or to object to the admission of out-of-court statements by individuals who did not testify at

trial.124 Under Fed. R. Evid. 801(d)(2)(E), co-conspirator statements are properly admitted into

evidence if, by a preponderance of the evidence, the trial court finds that (1) a conspiracy

existed; (2) both the declarant and the defendant against whom the declaration is offered were



           119
               Indeed, decisions concerning which objections to raise, how to examine witnesses, and which witnesses
to call at trial are all generally matters of trial tactics. See Yarrington v. Davies, 992 F.2d 1077, 1080 (10th Cir.
1993) (“[m]ere failure to object to evidence does not render an attorney ineffective” because “[c]ounsel’s actions are
usually based on strategic choices”); United States v. Snyder, 787 F.2d 1429, 1432 (10th Cir. 1986) (“Counsel’s
selection of questions is a matter of strategic choice, as to which he has broad latitude.” (internal quotation marks
and citation omitted)); Boyle v. McKune, 544 F.3d 1132, 1139 (10th Cir. 2008) (“[T]he decision of which witnesses
to call is quintessentially a matter of strategy for the trial attorney.”). Rios-Morales bears the burden of showing that
trial counsel’s actions were not based on valid strategic choices, Bullock v. Carver, 297 F.3d 1036, 1047 (10th Cir.
2002), and he fails to carry his burden.
         120
             See Doc. 165 at 58 (referring generally to trial counsel’s failure to “object to inadmissible evidence” and
asserting that trial counsel “would likely have objected, in some form or fashion” if he had requested pretrial
disclosure of Detective Kiger’s expert testimony).
         121
            Id. at 6 (stating that pretrial disclosure of Detective Kiger’s expert testimony “would have permitted trial
counsel to prepare to counter the testimony through . . . effective cross-examination”).
         122
             Id. (stating that pretrial disclosure of Detective Kiger’s expert testimony would have allowed trial
counsel to retain and call a rebuttal expert at trial). To establish prejudice, a defendant must identify what the
potential rebuttal expert would have testified to. Boyle, 544 F.3d at 1138–30; United States v. Hill, 748 F. App’x
779, 782 (10th Cir. 2018), cert. denied, 140 S. Ct. 54 (2019).
         123
               See Cummings v. Sirmons, 506 F.3d 1211, 1234 (10th Cir. 2007).
        124
            United States v. James, 590 F.2d 575 (5th Cir. 1979), partially overruled by Bourjaily v. United States,
483 U.S. 171 (1987).




                                                           19
         Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 20 of 35




members of the conspiracy; and (3) the statement was made in furtherance of the conspiracy.125

Under Tenth Circuit law, the district court may satisfy the prerequisite for admission of co-

conspirator statements by holding a James hearing or by provisionally admitting the statements

with the caveat that the government prove the existence of the conspiracy through testimony or

other evidence.126 The preferred order of proof is first for the district court to hold a James

hearing “outside the presence of the jury to determine by a preponderance of the evidence the

existence of a predicate conspiracy.”127 At a James hearing, the court may consider the hearsay

statements sought to be admitted as well as independent evidence when making the requisite

findings.128 The court has the discretion to consider any hearsay evidence not subject to

privilege, regardless of whether or not that evidence would be admissible at trial.

        Rios-Morales states that, “aside from Sifentes[’s] testimony,” statements by whom is

believed to be Omar129 and statements by other unidentified persons130 “were the only evidence

that went to demonstrating that [he] was involved in the conspiracy.”131 He argues that “[m]ost,

if not all, of these statements were unlikely to survive a James hearing” and “certainly would not

have withstood an objection at trial.”132




        125
              United States v. Johnson, 911 F.2d 1394, 1403 (10th Cir. 1990).
        126
              United States v. Owens, 70 F.3d 1118, 1123 (10th Cir. 1995).
        127
           United States v. Lopez-Gutierrez, 83 F.3d 1235, 1242 (10th Cir. 1996) (quoting United States v. Urena,
27 F.3d 1487, 1491 (10th Cir. 1994)).
        128
              Bourjaily v. United States, 483 U.S. 171, 179 (1987); Johnson, 911 F.2d at 1403.
        129
              Rios-Morales refers to the statements made using a phone number ending in 9439.
        130
           Rios-Morales refers to the statements of unidentified persons made using phone numbers ending in
0070, 6016, and 7369.
        131
              Doc. 165 at 62.
        132
              Id.




                                                          20
          Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 21 of 35




         Trial counsel’s decision to object to evidence is generally within the realm of trial

strategy.133 Matters of strategy and tactics are significant in ineffective assistance claims because

counsel’s decisions in those areas “are presumed correct, unless they were ‘completely

unreasonable, not merely wrong, so that [they] bear no relationship to a possible defense

strategy.’”134 Here, trial counsel did not seek a James hearing or object to the relevant hearsay

statements at trial because he concluded that their admission was necessary to highlight

inconsistencies in the government’s timeline of events and to show that there was at least one

other individual involved in the conspiracy.135 While this strategy ultimately proved

unsuccessful, the Court should not second-guess trial counsel’s chosen strategy simply because it

fails.136 Additionally, trial counsel did move during trial to strike hearsay on several

occasions.137 Thus, Rios-Morales fails to show that trial counsel’s decisions could not be

“considered sound trial strategy”138 and fell outside “the wide range of reasonable professional

assistance.”139

         Even if trial counsel was deficient for failing to seek a James hearing or to object to the

admission of the hearsay statements, Rios-Morales cannot establish prejudice. The government

established the existence of a conspiracy, separate and apart from the co-conspirator statements


         133
               Yarrington v. Davies, 992 F.2d 1077, 1080 (10th Cir. 1993).
         134
           Moor v. Marr, 254 F.3d 1235, 1239 (10th Cir. 2001) (alterations in original) (internal citation omitted)
(quoting Fox v. Ward, 200 F.3d 1286, 1296 (10th Cir. 2000)).
         135
               Doc 179-1 ¶¶ 2–3.
         136
             See Strickland, 466 U.S.668, 689 (1984) (“Judicial scrutiny of counsel’s performance must be highly
deferential. It is all too tempting for a defendant to second-guess counsel’s assistance after conviction or adverse
sentence, and it is all too easy for a court, examining counsel’s defense after it has proved unsuccessful, to conclude
that a particular act or omission of counsel was unreasonable.”).
         137
             See, e.g., Trial Tr. at 553; id. at 534; see Yarrington, 992 F.2d at 1080 (noting that trial counsel, “on at
least one occasion, did move to strike hearsay,” and concluding that the defendant thus failed to “overcome the
presumption that counsel’s failure to object at other times may have been trial strategy”).
         138
               Strickland, 466 U.S. at 689 (quoting Michel v. Louisiana, 350 U.S. 91, 101 (1955)).
         139
               Id.




                                                           21
        Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 22 of 35




identified by Rios-Morales, through its witnesses and evidence at trial. Thus, even if trial

counsel had asked for a James hearing or objected at trial to the admission of the hearsay

statements, Rios-Morales fails to show that the government would not have prevailed. Because

trial counsel’s decision was not objectively unreasonable or prejudicial, this claim is denied.

       C.          Ground Three: Trial counsel was ineffective for failing to review discovery

       Rios-Morales claims that trial counsel was ineffective for failing to review discovery

concerning the prior conspiracy involving Rios-Morales and Sifuentes that spanned October

2012 to January 2014. Rios-Morales alleges that “the 2015 case was likely to contain evidence

that would impeach Sifuentes[],” the government’s “most important witness.”140 He argues that

trial counsel’s alleged failure is the “functional equivalent” of a total failure to conduct pretrial

discovery, which prejudiced his defense because any evidence that could undermine Sifuentes’s

credibility “was critical to [his] defense.”141 Rios-Morales points to two pieces of evidence

relating to the California trips that trial counsel could have used to impeach Sifuentes. First,

Rios-Morales avers, trial counsel could have impeached Sifuentes’s testimony that he took his

last trip to California in April 2013 with evidence that he made at least two trips to California

after that date. Second, trial counsel could have impeached Sifuentes with evidence that he was

dishonest with his family about his whereabouts and an extramarital affair.

       Rios-Morales’s claim is not supported by the record. Trial counsel “flatly denies” Rios-

Morales’s allegation, stating that he “expended tremendous amounts of time in evidentiary

review of [the 2015 case]” and even had an associate attorney meet with Rios-Morales to review

every wiretap recorded phone call but Rios-Morales refused to cooperate.142 Rios-Morales offers


       140
             Doc. 165 at 63.
       141
             Id. at 63–64.
       142
             Doc 179-1 ¶ 4.




                                                  22
        Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 23 of 35




no evidence that suggests otherwise. More importantly, trial counsel did seek to impeach

Sifuentes with evidence that he had returned to California after the third trip, despite testifying

that the third trip was the last.143 Trial counsel suggested that this could have been “a lie that

he[] [was] telling his wife or him and his wife [were] concocting.”144 As the record of the

sidebar conversation makes clear, however, trial counsel “walk[ed] a very fine line” to comply

with the Court’s in limine ruling.145 The Court reminded trial counsel that the three trips to

California––and only those three trips––comprised “the universe” of evidence of California trips

admitted under Fed. R. Evid. 404(b).146 Thus, trial counsel “ha[d] to be cautious” and avoid a

line of questioning that went into areas related to the other ongoing criminal cases that the

government instructed Sifuentes not to talk about to “stay within the parameters of the ruling.”147

Eliciting evidence about any additional trips would, as the Court repeatedly warned trial counsel,

have “opened the door.”148 Under these circumstances, the Court cannot find that trial counsel

failed to review evidence concerning the prior conspiracy, and trial counsel’s performance did

not fall below an objective standard of reasonableness.

       D.          Ground Four: Trial counsel was ineffective for failing to object, cross-
                   examine, and challenge the government’s case

       Rios-Morales alleges broadly that trial counsel “was unprepared to challenge the

accuracy of the Spanish translations, or to effectively challenge other evidence, including the

credibility of the key witnesses, for lack of investigation, preparation, or basic knowledge of the



       143
             See Trial Tr. at 1107–08.
       144
             Id. at 1107.
       145
             Doc 179-1 ¶ 4.
       146
             Trial Tr. at 1108.
       147
             Id. at 1111–12.
       148
             Id.




                                                  23
         Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 24 of 35




law.”149 Instead of introducing material facts, Rios-Morales requests an evidentiary hearing on

this issue.150

        Rios-Morales is only entitled to an evidentiary hearing if he alleges facts that, if proven,

would entitle him to relief.151 “The allegations must be specific and particularized, not general

or conclusory.”152 Here, Rios-Morales makes only conclusory allegations, and is therefore not

entitled to an evidentiary hearing on this matter. And because Rios-Morales alleges no more

than conclusory allegations, he has not shown that he received ineffective assistance of counsel

at trial. This claim is denied.

        E.          Ground Five: Trial counsel’s absence from the in camera juror interviews
                    violated Rios-Morales’s Sixth Amendment right to the assistance of counsel

        Rios-Morales complains that he was constructively denied his Sixth Amendment right to

the assistance of counsel when the Court questioned jurors in camera outside the presence of

counsel after one or more of the jurors reported a suspicious individual in the juror parking lot

observing vehicles. The Court conducted the interviews to determine whether the jurors had

been tainted by the incident at trial counsel’s suggestion. Rios-Morales now claims that trial

counsel should have requested to be present at the interviews, and that trial counsel’s absence

amounted to a deprivation of his Sixth Amendment right to counsel. In support, he invokes

United States v. Cronic153 and argues he need not show prejudice to establish a Sixth

Amendment violation.




        149
              Doc. 165 at 65.
        150
              Id. (“[Rios-Morales] is prepared to expand and elaborate . . . at an evidentiary hearing on this matter.”).
        151
              See Hatch v. Oklahoma, 58 F.3d 1447, 1471 (10th Cir. 1995).
        152
              Id.
        153
              466 U.S. 648 (1984).




                                                            24
          Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 25 of 35




         In Cronic, the Supreme Court recognized a narrow exception to Strickland and

“identified three situations implicating the right to counsel that involved circumstances ‘so likely

to prejudice the accused that the cost of litigating their effect in a particular case is

unjustified.’”154 The first situation is “the complete denial of counsel.”155 In this situation,

prejudice is presumed if an accused is denied counsel during a critical stage of trial.156 In the

second situation, prejudice is also presumed if “counsel entirely fails to subject the prosecution’s

case to meaningful adversarial testing.”157 Finally, in the third situation, the presumption of

prejudice is appropriate where “the likelihood that any lawyer, even a fully competent one, could

provide effective assistance is [] small.”158

         Rios-Morales argues that his case falls under Cronic’s first situation––the complete

denial of counsel during a critical stage of trial.159 Cronic observed that the Supreme Court has

“uniformly found constitutional error without any showing of prejudice when counsel was either

totally absent, or prevented from assisting the accused during a critical stage of the

proceeding.”160 Where counsel is denied during a critical stage, the defendant need not show

prejudice because the adversarial process itself has become presumptively unreliable.161 This




         154
               Bell v. Cone, 535 U.S. 685, 695 (2002) (quoting Cronic, 466 U.S. at 658–59).
         155
               Id. (quoting Cronic, 466 U.S. at 659).
         156
               Id.
         157
               Id. at 696 (quoting Cronic, 466 U.S. at 659).
         158
               Cronic, 466 U.S. at 659–60.
         159
               See Doc. 165 at 67.
         160
               Cronic, 466 U.S. at 659 n.25.
          161
              Id. at 659 (“The presumption that counsel’s assistance is essential requires us to conclude that a trial is
unfair if the accused is denied counsel at a critical stage of his trial.”).




                                                               25
         Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 26 of 35




Cronic situation is rare––“only once in the thirty-plus years since Cronic has the Court applied

the presumption of prejudice it described in a critical-stage case.”162

                     1.       Critical Stage

         The Supreme Court has defined “critical stages” as steps of a criminal proceeding that

hold significant consequences for the accused.163 As such, a defendant “is entitled to counsel at

any proceeding where an attorney’s assistance may avoid the substantial prejudice that could

otherwise result from the proceeding.”164 Relying on Gomez v. United States,165 Rios-Morales

asserts that “[q]uestioning the jury is one of those stages.”166 But the Supreme Court in Gomez

identified voir dire as a critical stage of trial;167 it said nothing about in camera communications

between judge and juror after the jury has been selected. Rios-Morales raises no concern about

the jury-selection process.

         Absent clear direction from the Supreme Court, the circuit courts have struggled to define

the “critical” stages of trial during which the absence of counsel warrants the presumption of

prejudice.168 And the Supreme Court has never determined whether an in camera juror interview

to investigate potential bias is a “critical stage” for Sixth Amendment purposes. It is clear,

however, that the trial court has broad discretion to determine how to assess and respond to




         162
             Schmidt v. Foster, 911 F.3d 469, 479 (7th Cir. 2018) (citing Penson v. Ohio, 488 U.S. 75, 88 (1988)
(finding a presumption of prejudice where the defendant lacked counsel for appeal)).
         163
               Bell, 535 U.S. at 695–96.
         164
               United States v. Collins, 430 F.3d 1260, 1264 (10th Cir. 2005) (citing Coleman v. Alabama, 399 U.S. 1,
9 (1970)).
         165
               490 U.S. 858 (1989).
         166
            Doc. 165 at 66. The government does not address this issue. In fact, the government makes no mention
of Cronic and assesses Rios-Morales’s claim under Strickland.
         167
               See Gomez, 490 U.S. at 872–73.
         168
               See United States v. Russell, 205 F.3d 768, 771 (5th Cir. 2000) (collecting cases).




                                                            26
         Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 27 of 35




allegations of juror bias.169 Whether a juror can remain impartial is “a matter of fact uniquely

within the observation of the trial court.”170 Accordingly, the trial judge “typically, and quite

properly,” initially acts independently “to investigate and address” allegations of juror bias.171

Further, it is neither uncommon nor unusual for counsel to agree to have the judge interview

jurors outside the presence of counsel to investigate potential bias.172 As trial counsel in this

case recognized, the defense’s presence alone at these discussions can be counterproductive.173

Thus, it is unclear whether the in camera juror interviews on the facts of this case amount to a

“critical stage” for Sixth Amendment purposes. But the Court need not decide whether this case

presents a critical stage because, assuming arguendo that it does, the Court is not persuaded that

Rios-Morales was so deprived of counsel as to warrant Cronic’s presumption of prejudice.

                   2.          Complete Denial of Counsel

        Rios-Morales takes issue with trial counsel’s absence during the in camera juror

interviews, arguing that trial counsel’s absence “for the duration of the Court’s in camera

interviews” meant he effectively “had no lawyer.”174 But, critically, he overlooks the context in

which the interviews took place. Consider the Supreme Court’s decision in Estelle v. Smith,175

where the trial judge ordered a psychiatric examination of the defendant without notice to his

counsel.176 The psychiatric examination “proved to be a ‘critical stage’” of the proceedings


        169
            United States v. Santiago, 977 F.2d 517, 522 (10th Cir. 1992) (citing United States v. Bradshaw, 787
F.2d 1385, 1389 (10th Cir. 1986)).
        170
              United States v. McVeigh, 153 F.3d 1166, 1185 (10th Cir. 1998).
        171
              Santiago, 977 F.2d at 522.
        172
              See, e.g., United States v. Wacker, 72 F.3d 1453, 1467 (10th Cir. 1995).
        173
            Santiago, 977 F.2d at 522–23; Luman v. Champion, 108 F.3d 1388 (10th Cir. 1997) (unpublished);
United States v. Gagnon, 470 U.S. 522, 527 (1985) (per curiam).
        174
              Doc. 165 at 67.
        175
              451 U.S. 454 (1981).
        176
              Id. at 470–71.




                                                           27
        Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 28 of 35




against the defendant because the prosecution later used information obtained from the

examination to persuade the jury to impose the death penalty.177 The Supreme Court held that

the examination violated the defendant’s Sixth Amendment right to the assistance of counsel.178

However, as the Seventh Circuit has observed, the Supreme Court “did not take issue with the

counsel’s absence during the critical stage.”179 Rather, the Court found that the defendant was

denied the assistance of counsel because he was unable to consult with his counsel before the

critical stage, “in making the significant decision of whether to submit to the examination and to

what end the psychiatrist’s findings could be employed.”180

       In this case, the record makes clear that Rios-Morales did not suffer a complete denial of

counsel, “on par with total absence,”181 so as to invoke Cronic’s presumption of prejudice. Rios-

Morales had complete access to counsel in deciding how the Court should handle the juror

parking lot incident. Prior to speaking with any of the jurors, the Court discussed the juror

parking lot incident with the parties to seek suggestions on how the Court should proceed. And

it was at trial counsel’s suggestion that the Court conducted the in camera juror interviews. Trial

counsel’s absence was strategic: “[t]he legal strategy was that these purportedly fearful jurors

would be more open to freely discuss any issues or concerns with Judge Robinson outside the

presence of Mr. Rios-Morales and his trial counsel.”182 He discussed this strategy with Rios-

Morales, who agreed to proceed accordingly.183 Thus, trial counsel advocated for Rios-Morales,



       177
             Id. at 470.
       178
             Id. at 471.
       179
             Schmidt v. Foster, 911 F.3d 469, 482 (7th Cir. 2018).
       180
             Estelle, 451 U.S. at 471.
       181
             Wright v. Van Patten, 552 U.S. 120, 125 (2008) (per curiam).
       182
             Doc 179-1 ¶ 5.
       183
             Id.




                                                         28
        Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 29 of 35




conferred with him, and made a strategic decision to be absent during the in camera juror

interviews.

       Following the interviews, the Court summarized its findings to the parties and concluded

there was no taint because no juror expressed a belief that the person in the juror parking lot was

related to Rios-Morales or the case. The Court then heard from trial counsel, who expressed no

remaining concerns and no need for further questioning. In his affidavit, trial counsel states that

he discussed the option of filing a motion for mistrial with Rios-Morales, and Rios-Morales

“indicated that he was satisfied by the process and wanted to proceed with the jury trial.”184

Rios-Morales therefore enjoyed the advice, understanding, and advocacy of trial counsel with

respect to the juror parking lot incident not only in deciding to have the Court interview the

jurors in camera outside the presence of counsel but also in deciding how to proceed after the

Court concluded the interviews.

       Cronic’s presumption of prejudice is “reserved for situations in which counsel has

entirely failed to function as the client’s advocate.”185 Save for the judge’s in camera juror

interviews themselves, conducted at his suggestion, Rios-Morales had complete access to

counsel. No Supreme Court precedent suggests that Cronic’s presumption of prejudice should

apply in such circumstances. Accordingly, this claim does not merit habeas relief.

       F.          Ground Six: Trial counsel was ineffective for failing to request a jury
                   instruction defining the term “possession”

       Count One charged that Rios-Morales, along with Sifuentes, possessed and attempted to

possess methamphetamine with the intent to distribute it. While the jury instructions defined

“possession with intent to distribute,” the instructions did not define the term “possession” itself.


       184
             Id.
       185
             Florida v. Nixon, 543 U.S. 175, 189 (2004).




                                                           29
        Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 30 of 35




Rios-Morales claims that trial counsel’s failure to request a jury instruction defining

“possession” was objectively unreasonable because:

                   The law recognizes two kinds of possession: actual and
                   constructive. The evidence at trial was unequivocal that Mr. Rios-
                   Morales never actually possessed the methamphetamine. Nor was
                   there strong evidence that Mr. Rios-Morales was in constructive
                   possession of the methamphetamine, since Sifuentes[] testified that
                   the methamphetamine was intended for him, not Mr. Rios-
                   Morales. And that Mr. Rios-Morales recoiled away from the
                   methamphetamine when Sifuentes[] showed it to him.186

Rios-Morales asserts that the jury was “plainly confused about Count One, evinced by the

question it relayed during deliberations about the meaning of ‘possession.’”187 The jury had

asked whether “physically possessing is necessary” to convict Rios-Morales of Count One,188

and trial counsel agreed to have the Court direct the jury to the instructions already given. Rios-

Morales argues that if trial counsel had requested an instruction defining “possession,” the jury

“would likely have concluded that [he] was not guilty of Count One––a different outcome.”189

The Court finds that Rios-Morales fails to establish either Strickland prong.

       Rios-Morales fails to show that trial counsel’s failure to request an instruction defining

“possession” was not trial strategy. The defense theory articulated throughout trial was that

Rios-Morales neither possessed nor attempted to possess the methamphetamine at issue because

the methamphetamine was not his––it belonged to Sifuentes. The Tenth Circuit’s pattern jury

instructions provide that “possession” can be actual or constructive: “A person who, although not

in actual possession, knowingly has the power and intent at a given time to exercise dominion or

control over an object, either directly or through another person or persons, is then in


       186
             Doc. 165 at 68 (citation omitted).
       187
             Id. at 69 (citing Doc. 84).
       188
             Doc. 84.
       189
             Doc. 165 at 69.




                                                   30
          Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 31 of 35




constructive possession of it.”190 A request for an instruction alerting the jury that it could find

Rios-Morales possessed the methamphetamine even though he never took actual possession of it

could have been inconsistent with trial strategy. Thus, trial counsel’s performance was not

objectively unreasonable.

         It is also worth noting that there is no requirement that the jury instructions define every

relevant term. In the plain error context, the Tenth Circuit has held that no special definition is

required where a term “carries its natural meaning” and is “commonly understood,” and

“possession” is one such term.191 Rios-Morales argues that the jury’s question about the term

“possession” indicates that the jury did not understand the term. A jury, however, “is presumed

to follow its instructions [and] . . . is presumed to understand a judge’s answer to its question,”

including, as here, an answer directing the jury’s attention to the jury instructions already

given.192 If the jury was still confused and needed additional information after reading the

Court’s written response, the jury would have submitted another question.193

         Moreover, Rios-Morales can show no prejudice. To convict Rios-Morales under Count

One, the government needed to prove that he possessed the methamphetamine with the intent to

distribute it, or that he attempted to possess the methamphetamine with the intent to distribute it,

or that he aided and abetted another in the commission of the crime.194 Here, Rios-Morales fails



         190
               10th Cir. Crim. Pattern Jury Instructions No. 1.31 (2018).
         191
            United States v. Robinson, 435 F.3d 1244, 1249–50 (10th Cir. 2006) (citing United States v. Garza-
Juarez, 992 F.2d 896, 910 (9th Cir. 1993), for the proposition that “possession” does not have such a “technical or
unfamiliar meaning[] that failure to define [it] in jury instruction constitutes plain error”); see also United States v.
Shannon, 809 F. App’x 515, 523 (10th Cir. 2020) (“After Robinson, we specifically declined to find plain error
when a court did not provide an instruction defining ‘constructive possession.’” (citing United States v. Knight, 659
F.3d 1285, 1292–93 (10th Cir. 2011))).
         192
               Weeks v. Angelone, 528 U.S. 225, 234 (2000).
         193
               Id.
         194
               See Doc. 83, Instrs. 12, 14.




                                                            31
         Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 32 of 35




to establish that requesting a jury instruction defining “possession” would have altered the

verdict on Count One.

        First, and despite his contrary assertion, the jury could reasonably find that Rios-Morales

constructively possessed the methamphetamine at issue. “Constructive possession is established

when a person, though lacking . . . physical custody, still has the power and intent to exercise

control over the object.”195 Here, Rios-Morales initiated the conspiracy by offering to introduce

Sifuentes to a new source of supply, his brother Omar. After discussing Omar’s new plan to load

methamphetamine onto a car in California and transport the car on a commercial car hauler to

Kansas, Rios-Morales “asked him if [they] could do this for the last time” because he needed

money to go to Mexico.196 They agreed to move forward with the plan and discussed the

logistics, including who would pick up the car and where it would arrive. Omar arranged for the

bill of lading to list Rios-Morales’s address as the place of delivery. Then, when Sifuentes called

to say he was in the parking lot of Rios-Morales’s apartment complex with the car, Rios-Morales

walked out to meet Sifuentes.

        On these facts, the jury could reasonably infer that Rios-Morales had the power and

intent to exercise control over the methamphetamine in the car, particularly in light of the Fed. R.

Evid. 404(b) evidence the jury heard about Rios-Morales’s involvement in the earlier conspiracy.

Rios-Morales alleges that he “recoiled away from the methamphetamine” when Sifuentes

showed it to him, indicating that he did not constructively possess the methamphetamine.197 But

given Sifuentes’s testimony that Rios-Morales asked him to hide the methamphetamine when he



        195
            Henderson v. United States, 135 S. Ct. 1780, 1784 (2015); United States v. Little, 829 F.3d 1177, 1181–
82 (10th Cir. 2016); see also 10th Cir. Crim. Pattern Jury Instructions No. 1.31 (2018).
        196
              Trial Tr. at 1181.
        197
              Doc. 165 at 68.




                                                        32
           Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 33 of 35




showed it to Rios-Morales because Rios-Morales thought it was too dangerous,198 the jury could

reasonably infer that Rios-Morales “recoiled away” simply out of fear of getting caught. And

while Rios-Morales argues that the evidence establishing constructive possession was not

“strong,”199 it is the role of the jury, and not the Court, to weigh the evidence in reaching the

verdict.

       Second, the jury could reasonably find that Rios-Morales attempted to possess the

methamphetamine at issue. In order to prove an attempt, the government needed to establish that

Rios-Morales intended to commit the crime and that he took a substantial step towards

commission of that crime.200 The facts outlined above supporting a finding that Rios-Morales

constructively possessed the methamphetamine at issue also reasonably show that Rios-Morales

intended to possess the methamphetamine with the intent to distribute it and that he took a

substantial step towards committing the crime. Indeed, he took several steps towards committing

the crime, including introducing Sifuentes to Omar, asking Sifuentes to agree to the new plan,

and meeting Sifuentes in the parking lot by the car containing the methamphetamine.

       Third, Rios-Morales’s conviction under Count One did not necessarily hinge on a finding

of possession or attempted possession; the jury could simply find Rios-Morales guilty of aiding

and abetting.201 The aiding and abetting theory of liability “allows a jury to hold an aider and

abetter responsible for the substantive offense to the same extent as a principal, even though his

act was not the cause of the substantive harm.”202 The jury instructions for aiding and abetting in



       198
             Trial Tr. at 1042.
       199
             Doc. 165 at 68.
       200
             Doc. 83, Instr. 15.
       201
             Id., Instr. 14.
       202
             United States v. Bowen, 527 F.3d 1065, 1078 (10th Cir. 2008).




                                                        33
         Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 34 of 35




this case required the government to show that Rios-Morales “knowingly and deliberately

associated h[im]self in some way with the crime charged and participated in it with the intent to

commit the crime.”203 “Intentionally aiding, counseling, or assisting another in the commission

of a crime is all that is required.”204 “Even mere ‘words or gestures of encouragement’ constitute

affirmative acts capable of rendering one liable under this theory.”205 Thus, the jury in this case

needed only to find Rios-Morales “guilty of aiding and abetting, not the substantive crime

itself.”206

        Here, the jury could reasonably find that Rios-Morales intentionally associated himself

with the crime and participated in it with the intent to commit the crime. Again, Rios-Morales

initiated the conspiracy at issue by offering to introduce Sifuentes to a new source of supply, his

brother Omar. And after Sifuentes and Rios-Morales discussed the new plan to transport

methamphetamine from California to Kansas in a car on a commercial car hauler, Rios-Morales

asked Sifuentes to agree to the plan so he could pay for a trip to Mexico. Thus, even if the jury

could not reasonably find that Rios-Morales constructively possessed or attempted to possess the

methamphetamine at issue, it could reasonably find him guilty of aiding and abetting.

Accordingly, this claim fails.

        G.         Cumulative Error

        Finally, Rios-Morales asserts that the alleged cumulative errors entitle him to federal

habeas relief. The cumulative-error doctrine applies in the federal habeas context only where




        203
              Doc. 83 at 17.
        204
              Bowen, 527 F.3d at 1078.
        205
              Id. (quoting United States v. Whitney, 229 F.3d 1296, 1303 (10th Cir. 2000)).
        206
              United States v. Gabourel, 692 F. App’x 529, 545 (10th Cir. 2017).




                                                          34
           Case 2:14-cr-20117-JAR Document 180 Filed 11/19/20 Page 35 of 35




there are two or more actual constitutional errors.207 Because the Court has found no

constitutional error, let alone multiple errors, Rios-Morales’s cumulative error argument fails.

V.         Certificate of Appealability

           Under Rule 11 of the Rules Governing Section 2255 Proceedings, the court must issue or

deny a certificate of appealability when it enters a final order adverse to the applicant.208 A

certificate of appealability may issue only if the applicant has made a substantial showing of the

denial of a constitutional right.209 To satisfy this standard, the movant must demonstrate that

“reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.”210 For the reasons stated above, the Court finds that Rios-Morales has not

satisfied this standard and, therefore, denies a certificate of appealability as to its ruling on his

§ 2255 motion.

           IT IS THEREFORE ORDERED BY THE COURT that Petitioner Jose Rios-

Morales’s Motion to Vacate and Discharge with Prejudice Under 28 U.S.C. § 2255 (Doc. 165) is

denied without an evidentiary hearing, and Rios-Morales is denied a certificate of appealability.

           IT IS SO ORDERED.

           Dated: November 19, 2020

                                                               S/ Julie A. Robinson
                                                               JULIE A. ROBINSON
                                                               CHIEF UNITED STATES DISTRICT JUDGE




           207
            Jackson v. Warrior, 805 F.3d 940, 955 (10th Cir. 2015) (citing Thacker v. Workman, 678 F.3d 820, 849
(10th Cir. 2012)).
           208
             The denial of a § 2255 motion is not appealable unless a circuit justice or a district judge issues a
certificate of appealability. Fed. R. App. P. 22(b)(1); 28 U.S.C. § 2253(c)(1).
           209
                 28 U.S.C. § 2253(c)(2).
           210
                 Saiz v. Ortiz, 392 F.3d 1166, 1171 n.3 (10th Cir. 2004) (quoting Tennard v. Dretke, 542 U.S. 274, 282
(2004)).




                                                             35
